DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/17/2022.  These drawings are accepted.
Claim Objections
Claims 11, 13, and 18 are objected to because of the following informalities:
Claim 11, line 11, “the” should be inserted before “body hair”.
Claim 11, line 11, “a” before “subject” should read “the”.  
Claim 13, line 5, “the” should be inserted before “body hair”.
Claim 13, line 5, “a” before “subject” should read “the”.  
Claim 18, line 6, “the” should be inserted before “body hair”.
Claim 18, line 6, “a” before “subject” should read “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the outmost edges" in 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “outermost edges”. Examiner also notes a second occurrence of the limitation “the outermost edges” which is indefinite as currently written since it is unclear if the “outmost edges” are the same as or different than the “outermost edges”.
Claim 18 recites the limitation "the outmost edges" in 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “outermost edges”. Examiner also notes a second occurrence of the limitation “the outermost edges” which is indefinite as currently written since it is unclear if the “outmost edges” are the same as or different than the “outermost edges”.
Claim 20 recites the limitation "the outmost edges" in 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “outermost edges”. Examiner also notes a second occurrence of the limitation “the outermost edges” which is indefinite as currently written since it is unclear if the “outmost edges” are the same as or different than the “outermost edges”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0029530 (Gunstream).
11. Gunstream discloses a method of using defibrillator hair removal pad (pad of FIG. 1 and P0023) having a base layer (see “pad” having first side 11 and second side 12 and pull tab 14 at P0023 and FIG. 1 which is “backing material” at P0027), an adhesive layer (see “layer of highly tacky adhesive” on second side 12 at P0023 and FIG. 1), and an indicator (see “instructions” at P0024 and FIG. 2). The base layer is a piece of material having a first surface (first side 11) extending length-wise and width-wise (FIG. 1; P0023) and a second surface (second side 12), opposite the first surface, extending length-wise and width-wise (FIG. 1; P0023). The adhesive layer is positioned on the second surface of the base layer and comprises a substance configured to adhere to body hair on the skin of a subject such that the body hair can be pulled and removed from the skin by the adhesive layer (FIG. 1; P0023 and P0025). The indicator is positioned on the first surface of the base layer and is configured to indicate from the first surface the position of the adhesive layer on the second surface (see Table 1, Instruction 4)(also see FIG. 2). 
The method includes positioning the adhesive layer on the body hair on the skin of a subject using the indicator from the first surface of the base layer to determine the position of the adhesive layer on the second surface of the base layer (FIG. 2; P0024, P0029, and Tables 1-2). The adhesive layer does not extend to outermost edges of the base layer (see annotated FIG. 1 of Gunstream which identifies three outermost edges of the base layer which the adhesive layer does not extend to). The adhesive layer is positioned such that the adhesive layer is adhered to the body hair (P0025). The second surface of the base layer adjacent to the outermost edges of the base layer are not adhered to the subject because of the absence of the substance of the adhesive layer on the second surface of the base layer adjacent to the outermost edges of the base layer (FIG. 1; P0025). The method includes pulling and removing the body hair from the skin by pulling the adhesive layer away from the skin (P0025). The method includes positioning an adhesive electrode pad of an automated external defibrillator (AED) on the skin where the body hair was removed (P0025). 

    PNG
    media_image1.png
    761
    621
    media_image1.png
    Greyscale

13. Gunstream discloses the indicator is configured to indicate a direction to pull the base layer to thereby pull the adhesive layer away from the skin of the subject (FIG. 2; P0024). The method includes positioning the adhesive layer on body hair on the skin of a subject using the indicator from the first surface of the base layer to determine the position of the adhesive layer on the second surface of the base layer (FIG. 2; Table 1, Instruction 4). The adhesive layer is positioned such that the adhesive layer is adhered to the body hair (FIG. 1; P0025). The method includes pulling and removing the body hair from the skin by pulling the adhesive layer away from the skin (P0025). Pulling the adhesive layer comprises pulling the base layer in the direction indicated by the indicator (see “Pull” and arrow at FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029530 (Gunstream), as applied to claim 11 above, and further in view of US 2012/0143214 (Iwegbu).
Gunstream discloses a method of using defibrillator hair removal pad as discussed above. Gunstream further discloses pulling the adhesive layer away from the skin (P0027) but does not disclose  the base layer having an opening through the base layer adjacent to an outermost edge of the base layer. Iwegbu teaches a hair removal device in the same field of endeavor where a base layer (606, 607) has an opening (620, 6210 through the base layer adjacent to an outermost edge of the base layer where one or more fingers are inserted through the opening (FIG. 6A; P0049) for the purpose of better controlling the base layer (FIG. 6A; P0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base layer of Gunstream to include an opening where one or more fingers are inserted through the opening as taught by Iwegbu in order to better control the base layer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029530 (Gunstream) in view of US 4,752,148 (Mann).
Gunstream discloses a method of using defibrillator hair removal pad as discussed above. Gunstream further discloses the hair removal pad including a sealed bag (“sealed package”) configured to enclose the defibrillator hair removal pad (P0025) but does not disclose the bag being a thermal bag of coated foil with a polyethylene film. Mann teaches a hair removal device in the same field of endeavor where a seal (seal 40) is formed by a bag of coated foil with a polyethylene film (FIG. 1; col. 3, lns. 35-49) for the purpose of heat sealing the seal to the hair removal device (FIG. 1; col. 3, lns. 35-49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealed bag of Gunstream to be a thermal bag of coated foil with a polyethylene film as taught by Mann in order to heat seal the bag to enclose the hair removal pad. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029530 (Gunstream) in view of US 2013/0150867 (Atteia) and US 2005/0070963 (Wilson).
Gunstream discloses a method of using defibrillator hair removal pad as discussed above. The base layer is a non-woven piece of material (see “pad” having first side 11 and second side 12 and pull tab 14 at P0023 and FIG. 1 which is “backing material” at P0027). The adhesive layer comprises a substance configured to adhere to body hair on the skin of a subject such that the body hair can be pulled and removed from the skin by the adhesive layer (P0023). The adhesive layer extends partly lengthwise respective to the length of the second surface of the base layer such that the base layer comprises an exposed portion of the second surface (see second side 12 of pull tab 14 in FIG. 1) between an edge of the adhesive layer and an adjacent edge of the second surface (FIG. 1). The exposed portion is configured to be contacted while the adhesive layer is adhered to body hair on the skin of a subject such that the base layer can be held and pulled to thereby pull the adhesive layer away from the skin of the subject (FIG. 1; P0025). The adhesive layer is sized and shaped such that adhesive layer can pull and remove a portion of body hair from the skin of a subject that is larger than an adhesive electrode pad of an automated external defibrillator (AED) (P0027). The indicator is positioned on the first surface of the base layer (FIG. 2; P0024). The indicator comprises a marking configured to indicate from the first surface the position of the adhesive layer on the second surface (see Table 1, Instruction 4). The indicator comprises a marking configured to indicate how to use the defibrillator hair removal pad (see “Pull” and arrow at FIG. 2). 
The method includes positioning the adhesive layer on body hair on the skin of a subject (P0025). The adhesive layer is positioned using the marking of the indicator on the first surface of the base layer to determine the position of the adhesive layer on the second surface of the base layer (see Table 1, Instruction 4)(also see FIG. 2). The adhesive layer does not extend to outermost edges of the base layer (see annotated FIG. 1 of Gunstream which identifies three outermost edges of the base layer which the adhesive layer does not extend to). The adhesive layer is positioned such that the adhesive layer is adhered to the body hair by applying contact upon the first surface of the base layer (FIG. 2; P0025). The second surface of the base layer adjacent to the outermost edges of the base layer are not adhered to the subject because of the absence of the substance of the adhesive layer on the second surface of the base layer adjacent to the outermost edges of the base layer (FIG. 1; P0025). The method includes pulling and removing the body hair from the skin by pulling the adhesive layer away from the skin (P0025). Pulling the adhesive layer comprises contacting the exposed portion of the second surface of the base layer and thereby holding and pulling the base layer to thereby pull the adhesive layer away from the skin (FIG. 2; P0025). Pulling the adhesive layer comprises pulling the adhesive layer in a direction indicated by the marking of the indicator (see “Pull” and arrow at FIG. 2).
Positioning the adhesive layer and pulling the adhesive layer is further based on how to use the defibrillator hair removal pad indicated by the marking of the indicator (Table 1, Instructions 2 and 4).
Gunstream discloses a method of using defibrillator hair removal pad as discussed above. The adhesive layer extends partly lengthwise such that the exposed portion of the second surface is on a first side and a second side of the second surface (FIG. 1; P0023 and P0025). The exposed portion is configured to be contacted such that the base layer can be held to thereby position the adhesive layer on body hair on the skin of a subject (FIG. 1; P0025). The method includes positioning the adhesive layer on body hair on the skin of a subject (P0025). The adhesive layer is positioned using the marking of the indicator on the first surface of the base layer to determine the position of the adhesive layer on the second surface of the base layer (see Table 1, Instruction 4)(also see FIG. 2). Positioning the adhesive layer comprises contacting the exposed portion of the second surface of the base layer and thereby holding the base layer to thereby position the adhesive layer (FIG. 1; P0025). The adhesive layer is positioned such that the adhesive layer is adhered to the body hair by applying contact upon the first surface of the base layer (FIG. 2; P0025). The method includes pulling and removing the body hair from the skin by pulling the adhesive layer away from the skin (P0025). Pulling the adhesive layer comprises contacting the exposed portion of the second surface of the base layer and thereby holding and pulling the base layer to thereby pull the adhesive layer away from the skin (P0025). Pulling the adhesive layer comprises pulling the adhesive layer in a direction indicated by the marking of the indicator (see “Pull” and arrow at FIG. 2). Positioning the adhesive layer and pulling the adhesive layer is further based on how to use the defibrillator hair removal pad indicated by the marking of the indicator (Table 1, Instructions 2 and 4). 
Gunstream discloses the invention substantially as claimed as discussed above and further discloses its adhesive layer being “a layer of highly tacky adhesive for grasping hair” (P0023) but is silent on the material such that it does not disclose the material being a depilatory wax, such as white mineral oil. Atteia teaches a method including a hair removal pad with an adhesive layer in the same field of endeavor where the adhesive layer is a depilatory wax, such as white mineral oil (P0056-P0057 and Table 1) for the purpose of providing a very tacky pressure sensitive adhesive (P0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Gunstream to form the layer of depilatory wax, such as white mineral oil as taught by Atteia in order to provide a very tacky pressure sensitive adhesive. 
Gunstream discloses the invention substantially as claimed as discussed above and further discloses the adhesive layer extending partly lengthwise respective to a length of the second surface (see pull tab 14) such that the base layer has an exposed portion (FIG. 1; P0025) but does not disclose the adhesive layer extends partly widthwise respective to the width of the second surface of the base layer such that the base layer comprises an exposed portion of the second surface between an edge of the adhesive layer and an adjacent edge of the second surface. Wilson teaches a method including a hair removal pad (10) where the adhesive layer extends partly lengthwise and partly widthwise respective to a length and a width of the second surface such that base layers has an exposed portion (non-adhesive grip edge 44) for the purpose of more easily handling the base layer (FIG. 2; P0024) and as an equivalent of the adhesive layer extending to the outermost edges (P0024) which is taught by Gunstream. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Gunstream to extending partly widthwise as taught by Wilson in order to more easily handle the base layer and since Wilson teaches the adhesive layer extending partly widthwise and fully widthwise as equivalents.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029530 (Gunstream) in view of US 2013/0150867 (Atteia) and US 2005/0070963 (Wilson), as applied to claim 18 above, and further in view of US 2012/0143214 (Iwegbu).
Gunstream discloses a method of using defibrillator hair removal pad as discussed above. Gunstream further discloses pulling the adhesive layer away from the skin (P0027) but does not disclose  the base layer having an opening through the base layer adjacent to an outermost edge of the base layer. Iwegbu teaches a hair removal device in the same field of endeavor where a base layer (606, 607) has an opening (620, 6210 through the base layer adjacent to an outermost edge of the base layer where one or more fingers are inserted through the opening (FIG. 6A; P0049) for the purpose of better controlling the base layer (FIG. 6A; P0049). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base layer of Gunstream to include an opening where one or more fingers are inserted through the opening as taught by Iwegbu in order to better control the base layer.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 05/17/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments regarding the new limitations with respect to Gunstream have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Applicant argues that Gunstream fails to teach a bag. Examiner disagrees since Gunstream teaches the hair removal pad being within a “sealed package” at P0025. Applicant argues that there would be no motivation to heat seal the entire pad. Examiner notes that the modification of Gunstream is merely forming the sealed package of Gunstream to be a thermal package of coated foil with a polyethylene film as taught by Mann in order to enable heat sealing the package as taught by Mann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771